DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/08/2022 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 7/08/2022, has been entered and carefully considered.  Claims 1, 16, 19, and 26-29 are amended, claims 3-8, 17-18 and 20 have been canceled. Claims 1-2, 9-16, 19 and 21-30 are currently pending.
	
Response to Arguments
3.	Applicant’s arguments, pages 9-12, filed on 7/08/2022 with respect to the independent claim 1 have been fully considered but they are not persuasive. 
	Applicant argues Park does not suggest or disclose (1) “wherein the data of the message comprises a pattern identifier (ID), a pattern duration, a pattern events value, and an event description”; (2) “wherein the event description comprises at least one pattern event multiplier”; (3) “at least one pattern event bytes value, wherein the at least one pattern event multiplier includes a number of sequential events that have a same byte count, and wherein the at least one pattern event multiplier and the at least one pattern event bytes value are repeated as a pair” as the amended claim 1. The examiner respectfully disagrees.
	Regarding the first argument, as indicated in the office action, claim 1 does not describes or define what a pattern is. The examiner has given the claims their broadest reasonable interpretation consistent with the specification. MPEP § 2111. According to applicant’s specification [0017, 0038-0045]. The examiner interprets a pattern as a traffic pattern, such as a subframe, slot or packet structures that may repeat over time. 
Furthermore, according to applicant’s specification [0036] the examiner interprets a pattern events value as “symbols” and an event description as “OFDM symbols”. Park [0197-0202] Fig. 16 shows the base station CU 1603 receives the RRC message comprising traffic pattern information, which describes traffic periodicity, timing and data size on each traffic period associated with the uplink transmission of the data traffic of the wireless device 1601. Where the traffic periodicity is a subframe-based time duration value such as 20 subframes, 50 subframes, 100 subframes, and the like that repeats over time. The traffic periodicity IE may comprise a time duration value based on a certain numerology and/or TTI, for example, a 1 ms subframe duration based numerology and/or TTI (e.g., slot) is used. The wireless device may transmit data traffic periodically for uplink. The data traffic may be associated with a specific traffic pattern, which describes traffic periodicity, traffic timing, offset, and data size (message size) used for each traffic period that the wireless device performs uplink transmission. [0095] Fig. 6 shows a diagram with an example of subframes structure with a 1 ms duration (i.e., pattern duration) used for Downlink and uplink transmissions. The subframe structure specifies subframe #0-9, each subframe includes two 05.ms, slots #1 and slot #2 (i.e., pattern ID). [0087, 0095-0101] the slot or subframe level periodicity includes a number of OFDM symbols. 
	Regarding the second argument, [0095-0099, 0101, 0199, 0202] A subframe may have 14 OFDM symbols for a carrier associated to transport blocks for uplink and downlink depending on a subcarrier spacing of a numerology of a carrier.  For example, a subframe with 15 kHz, a subframe may have 28 OFDM symbols, for example, if a subcarrier spacing. For example, a subframe with 15 kHz,  of a numerology is 30 kHz. A subframe may have 56 OFDM symbols (i.e., pattern event multiplier).
Regarding the third argument, the arguments have been fully considered but are moot in view of a new ground of rejection based on Zhang et al., CN 101212392.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-2, 9-10, 12-16, 19, 21-22, 24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (US 2019/0246420) hereinafter Park, in view of Zhang et al., (CN 101212392B), hereinafter Zhang.
Regarding Claim 1, Park teaches A method comprising: 
receiving, by a computing device ([Para. 0077] describes base station, eNB, gNB can be implemented as a computing device), a message comprising data that describes multiple transmissions over an interface that follow a recurring traffic pattern that repeats over time ([Para. 0197-0201] Fig. 16 shows the base station CU 1603 receives the first RRC message comprise multiple UL RRC message transfer message from the UE 1601 and from base station DU 1602 (e.g., 1610-A and 1610-B) which repeat over F1 interface between the DU and CU. The first RRC message describes data traffic pattern information such as traffic periodicity (i.e., recurring traffic pattern that repeats over time) (see Fig. 16), timing and data size on each traffic period associated with the uplink transmission of the data traffic of the wireless device 1601 for multiple data traffic (i.e., packets, subframes) for multiple type of services ), 
wherein the data of the message comprises a pattern identifier (ID), a pattern duration, a pattern events value and an event description ([Para. 0198-0202] Fig. 6 shows data traffic pattern information includes subframe-based time duration value for uplink and downlink transmission supported for FDD and/or TDD, and describes the subframes identified as from subframe #0 to #9 (i.e., pattern identifier) in an 10 ms interval, each subframe duration, 1 ms (i.e., pattern duration) includes slots #0 and #1 of a size of 0.5 ms, each of the slot may be 14 OFDM symbols (i.e., events value and event description) as shown in [0095-0099], wherein the event description of the message comprises at least one pattern event multiplier ([Para. 0095-0099, 0101, 0199, 0202] A subframe may have 14 OFDM symbols for a carrier associated to transport blocks for uplink and downlink depending on a subcarrier spacing of a numerology of a carrier.  For example, a subframe with 15 kHz, a subframe may have 28 OFDM symbols, for example, if a subcarrier spacing. For example, a subframe with 15 kHz,  of a numerology is 30 kHz. A subframe may have 56 OFDM symbols (i.e., pattern event multiplier); and providing a grant for transmission of the multiple transmissions over a transport network based upon the message ([Para. 0163-0166] the base station CU based on the traffic pattern information, provides grant including one or more configuration parameters via a second RRC message downlink via DU to the wireless device over transport network). 
Park does not disclose at least one pattern event bytes value, wherein the at least one pattern event multiplier comprises a number of sequential events that have a same byte count, and wherein the at least one pattern event multiplier and the at least one pattern event bytes value are repeated as a pair. 
Zhang teaches at least one pattern event bytes value, ([Pg. 6, Para. 20] describes the symbol-byte number (i.e., event bytes value) in time slot in a data transmission frame), wherein the at least one pattern event multiplier comprises a number of sequential events that have a same byte count, ([Pg. 4, Para. 6; Pg. 5, Para. 4; Pg. 7, Para. 15] time slot is encapsulated in a series of said transmission packet with said frame successively, each transmission packet comprises 188 bytes with 184 bytes data field. For example, each transmission frame is 3456 bytes are encapsulated in the 19 data transmission packets, each is 188 bytes. That is, the series of 19 data transmission packets in each transmission frame having the same 188 bytes, i.e., event multiplier), and wherein the at least one pattern event multiplier and the at least one pattern event bytes value are repeated as a pair ([Pg. 5, Para. 1-2; Pg. 6, Para. 17-22; Pg. 7, Para. 10-15] describes data transmission in the same time slot are encapsulated in a series of transmission packet with the frame successfully. where the packets with 188 bytes are encapsulated using modulation, such as BPSK, QPSK and 16QAM. For example, for the 2MHz bandwidth the QPSK modulation of a single time slot, the symbol-byte number is 6912 bytes. For the 8MHz bandwidth the QPSK modulation of a single time slot is 34560 bytes. That is, the series of packets are repeated with with the same byte count (event multiplier) and the symbol-byte number (event bytes value)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using traffic pattern of transport network from Park and the teaching of data encapsulation for traffic pattern from Zhang to improve the transmission delay. 
Regarding Claim 2, the combination of Park and Zhang, specifically Park teaches comprising creating the message ([Para. 0198, 0217] the base station DU generates the first RRC message 1610-B for sending to the base station CU 1603, and the base station CU may generate a first message comprising the traffic pattern information).
Regarding Claim 9, the combination of Park and Zhang, specifically Park teaches wherein the computing device comprises a Transport Node (TN). ([Para. 0233] the computing device 2300 (i.e., TN) may include a base station 120A and 120B, wireless device 110A and 110B, and may include a cable modem (i.e., transport node) communicating in a distributed DOCSIS network).  
Regarding Claim 10, the combination of Park and Zhang, specifically Park teaches wherein the multiple transmissions occur in at least one of the following scenarios: fronthaul, midhaul, and backhaul. ([Para. 0152] Fig. 14 shows an F1 interface (e.g., CU-DU interface) connecting a base station CU and base station DUs may be an backhaul, and an Xn interface (midhaul) may be configured between base station CUs).
Regarding Claim 12, the combination of Park and Zhang, specifically Park teaches wherein the transport network comprises one of the following: a Data Over Cable Service Interface Specification (DOCSIS) network; a Passive Optical Network (PON); an Ethernet PON (EPON); a Gigabit PON (GPON); a Service Interoperability in Ethernet PON (SIEPON); a Long-Term Evolution (LTE) broadband cellular network; a Fourth Generation (4G) broadband cellular network; a Fifth Generation (5G) broadband cellular network; a Wi-Fi network; an Integrated Access Backhaul (IAB) network; and a satellite network. ([Para. 077, 0233] a communication network comprises LTE network, 5G network, WiFi access network, an integrated access and backhaul (IAB) network and DOCSIS network).
Regarding Claim 13, the combination of Park and Zhang, specifically Park teaches wherein the transport network is disposed between an Transport Node (TN) comprising the computing device and a Transport Unit (TU). ([Para. 0233] the computing device 2300 (i.e., TN) may include a base station 120A and 120B, wireless device 110A and 110B, and a cable modem (i.e., TU) to communicate in a RAN network (i.e., transport network)).
Regarding Claim 14, the combination of Park and Zhang, specifically Park teaches wherein the TU comprises one of the following: Optical Network Unit (ONU) and a Cable Modem (CM). ([Para. 0233] the computing device 2300 (i.e., TN) may include a cable modem (i.e., TU) to communicate in a hybrid fiber/coaxial distribution system (e.g., a DOCSIS network), or any other desired network).
Regarding Claim 15, the combination of Park and Zhang, specifically Park teaches wherein the interface comprises an air interface between User Equipment (UE) and an Open Radio Access Network (O-RAN) Radio Unit (0-RU). ([Para. 0159] describes in a radio access network (RAN), an air interface between wireless devices and base station (i.e., RU) in their coverage area). 
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Park in view of Zhang. Specifically, Park teaches A system comprising: a memory storage; and a processing unit coupled to the memory storage ([Para. 0233] Fig. 23 shows hardware elements that may be used to implement any of the various computing devices discussed herein, including, e.g., the base station 120A and/or 120B, the wireless device 110. The computing device 2300 may include one or more processors 2301 coupled to memory RAM, which may execute instructions stored in the random access memory (RAM) 2303).
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Park in view of Zhang. Specifically, Park teaches A non-transitory computer-readable medium that stores a set of instructions which when executed perform a method ([Para. 0233] Fig. 23 shows hardware elements that may be used to implement any of the various computing devices discussed herein, including, e.g., the base station 120A and/or 120B, the wireless device 110. The computing device 2300 may include one or more processors 2301 which may execute instructions stored in the random access memory (RAM) 2303).
Regarding Claim 21, Park does not disclose wherein the at least one pattern event multiplier comprises a number of sequential events that have the same byte count.
Zhang teaches wherein the at least one pattern event multiplier comprises a number of sequential events that have the same byte count. ([Pg. 4, Para. 6; Pg. 5, Para. 4; Pg. 7, Para. 15] time slot is encapsulated in a series of said transmission packet with said frame successively, each transmission packet comprises 188 bytes with 184 bytes data field. For example, each transmission frame is 3456 bytes are encapsulated in the 19 data transmission packets, each is 188 bytes. That is, the series of 19 data transmission packets in each transmission frame having the same 188 bytes, i.e., event multiplier.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using traffic pattern of transport network from Park and the teaching of data encapsulation for traffic pattern from Zhang to improve the transmission delay. 
Regarding Claim 22, the combination of Park and Zhang, specifically Park teaches wherein the at least one pattern event bytes value comprises a number of bytes per event ([Para. 0101, 200-0202] describes data packets (e.g., transport blocks) transmitted via one or more slots with number of symbols in the slot. The data traffic pattern includes message size IE that may comprise a bit string (e.g., of size 6 or any other value, which indicating 64 size values in unit of bytes. For example, the message size IE may indicate a first value, e.g., 10 (i.e., pattern event bytes value) indicating a message size is 36 bytes regarding a transport block size).
Regarding Claim 24, the combination of Park and Zhang, specifically Park teaches wherein the pattern duration describes a length of a single slot time, a portion of the slot time, or multiple of the slot time (Para. 0200] the traffic pattern information includes traffic periodicity (e.g., time duration) based on certain numerology and/or TTI. For example, a 1ms subframe includes two equally sized slots. Each slot with 0.5 ms duration as shown in [0095] Fig. 6).
Regarding Claim 26, the combination of Park and Zhang, specifically Park teaches wherein the transport network is disposed between an Transport Node (TN) comprising the computing device and a Transport Unit (TU).
The examiner has given the claims their broadest reasonable interpretation consistent with the specification. MPEP § 2111. According to applicant’s specification [0019] the examiner interprets “Transport Unit (TU)” as “a UE or cable modem”.
([Para. 0233] the computing device 2300 (i.e., TN) may include a base station 120A and 120B, wireless device 110A and 110B, and a cable modem (i.e., TU) to communicate in a RAN network).
Regarding Claim 27, the combination of Park and Zhang, specifically Park teaches wherein the TU comprises one of the following: Optical Network Unit (ONU) and a Cable Modem (CM). ([Para. 0233] the computing device 2300 (i.e., TN) may include a cable modem (i.e., TU) to communicate in a RAN network).
Regarding Claim 28, the combination of Park and Zhang, specifically Park teaches wherein the interface comprises an air interface between User Equipment (UE) and an Open Radio Access Network (O-RAN) Radio Unit (O-RU). ([Para. 0159] describes in a radio access network (RAN), an air interface between wireless devices and base station (i.e., RU) in their coverage area. 
Regarding Claim 29, the combination of Park and Zhang, specifically Park teaches wherein the computing device comprises a Transport Node (TN). ([Para. 0233] the computing device 2300 (i.e., TN) may include a base station 120A and 120B, wireless device 110A and 110B, and may include a cable modem (i.e., transport node) communicating in a distributed DOCSIS network).  

5.	Claims 11 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Zhang as applied to claims 9 and 29 respectively, and further in view of Wong et al., (US 2019/0281522), hereinafter Wong.
Regarding Claim 11, the combination of Park and Zhang does not disclose wherein the TN comprises one of the following: an Optical Line Terminal (OLT) or a Cable Modem Termination Systems (CMTS) and wherein receiving the message comprises receiving the message from an Open Radio Access Network (O-RAN) Data Unit (O-DU).
Wong teaches wherein the TN comprises one of the following: an Optical Line Terminal (OLT) or a Cable Modem Termination Systems (CMTS) ([Para. 0034] Fig. 4 shows UE1 450 and UE 2 452 can be connected to the 5G core network via Docsis including access point 408, e.g., a WiFi base station and a CMTS 414 (i.e., TN) , or 3GPP radio access network 402 including LTE/NR base station or access point) and wherein receiving the message comprises receiving the message from an Open Radio Access Network (O-RAN) Data Unit (O-DU). ([Para. 0041, 0049, 0069] Fig. 5B, the CMTS receives a message from the core network N3IWF, and Fig. 5A, UE 450 receives a message from WiFi AP 408 (i.e., RAN DU)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Park, Zhang and Wong to implement 5G RAN or over WiFi to improve cable network user experience in an existing cellular network. 
Regarding Claim 30, the combination of Park and Zhang does not disclose wherein the TN comprises one of the following: an Optical Line Terminal (OLT) or a Cable Modem Termination Systems (CMTS) and wherein receiving the message comprises receiving the message from an Open Radio Access Network (O-RAN) Data Unit (O-DU).
Wong teaches wherein the TN comprises one of the following: an Optical Line Terminal (OLT) or a Cable Modem Termination Systems (CMTS) ([Para. 0034] Fig. 4 shows UE1 450 and UE 2 452 can be connected to the 5G core network via Docsis including access point 408, e.g., a WiFi base station and a CMTS 414 (i.e., TN) , or 3GPP radio access network 402 including LTE/NR base station or access point) and wherein receiving the message comprises receiving the message from an Open Radio Access Network (O-RAN) Data Unit (O-DU). ([Para. 0041, 0049, 0069] Fig. 5B, the CMTS receives a message from the core network N3IWF, and Fig. 5A, UE 450 receives a message from WiFi AP 408 (i.e., RAN DU)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Park, Zhang and Wong to implement 5G RAN or over WiFi to improve cable network user experience in an existing cellular network.

6.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Zhang as applied to claim 19 above, and further in view of Ide et al., (US 2018/0212818) hereinafter Ide and further in view of Charlie Good (US 2014/0108534), hereinafter Good.
Regarding Claim 23, the combination of Park and Zhang does not disclose wherein the pattern ID uniquely identifies a pattern and allows one entry in the message to describe multiple transmissions over that follow a specific pattern.
Ide teaches wherein the pattern ID uniquely identifies a pattern ([Para. 0109-0110, 0115] Fig. 10 shows pattern ID 1005 (e.g., Pattern1) uniquely identifies a communication pattern of each flow including periodicity 1003 and period 1004 within the data interval 1006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Park, Zhang and Ide to implement the pattern ID to improve the accuracy for the number of packets transmission.
The combination of Park, Zhang and Ide does not disclose allows one entry in the message to describe multiple transmissions over that follow a specific pattern. 
Good teaches allows one entry in the message to describe multiple transmissions over that follow a specific pattern ([0024, 0030] describes add a message header in the protocol messages (one entry in the message), which may be sent periodically every 2.5 seconds (e.g., based on a user-provided periodicity) and may include information such as number of messages sent from one endpoint to the other endpoint, a number of bytes sent from one endpoint to the other endpoint (i.e., the protocol message including one header describe multiple transmissions that follow a specific pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Park, Zhang, Ide and Good to reduce traffic overhead and increase data throughput.
 
7.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Zhang as applied to claim 19 above, and further in view of Xiaojun Fang (US 2003/0026250) hereinafter Fang. 
Regarding Claim 25, the combination of Park and Zhang, specifically Park teaches wherein the pattern events value describes a number of events per pattern, wherein an event comprises a symbol or a group of symbols within a slot, (Para. 0200] the traffic pattern information includes traffic periodicity (e.g., time duration) based on certain numerology and/or TTI. For example, a 1ms subframe includes two equally sized slots. Each slot with 0.5 ms duration includes a plurality of OFDM symbols in a slot as shown in [0095] Fig. 6. Where the 14 symbols in a slot are equally spaced. 
The combination of Park and Zhang does not disclose wherein events are equally spaced within a duration time with bytes being delivered at the end of the event.
Fang teaches wherein events are equally spaced within a duration time with bytes being delivered at the end of the event ([Para. 0028] describes traffic pattern of a frame with multiple slots with 164 byte per slot. Each byte in a frame is encoded to a 10- bit symbol [Para. 0023] The first byte of the slot is transmitted after the end of the last byte of the last slot in the previous frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Park, Zhang and Fang to increase network efficiency and reliability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150326412, Charalambous et al. discloses Digital communication system using real-time capacity achieving encoder design for channels with memory and feedback.
US 20140254791, Wei et al. discloses Control And Management Of Power Saving Link States In Vectored TDD Transmission Systems.
US 20130242777, Choi et al. discloses Carrier aggregation scheduling based on traffic characteristics and cell characteristics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER K MAK/Examiner, Art Unit 2413    
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413